DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (10,642,356) (herein “Wang”).	In regards to claims 1 and 18, Wang teaches a tactile feedback glove comprising: at least one layer of a glove material forming a glove (See; Figs. 1-3 for a flexible fabric 128 forming a glove); at least one force sensor attached to the glove material at a point of interest on the glove (See; Figs 1, 3 and Column 14, lines 11-38 for secondary sensing element 175 which may include a strain-sensitive element to detect a force input of the flexible fabric 128); at least one haptic feedback device attached to the glove material adjacent to the force sensor and positioned to provide tactile feedback to a wearer of the glove (See; Figs. 1-3 for haptic feedback structure 164); a visual feedback device attached to the glove material at a location within a normal field of view of the wearer (See; Fig. 18A, Column 29, lines 29-58 for one or more light sources disposed below the flexible fabric to display various markings, indicia, symbols or the like. The light sources can further display a user input surface 882a); and a controller electrically connected to the at least one force sensor, the at least one haptic feedback device and the visual feedback device (See; Fig. 2 for controller 160), the controller receiving a signal from the at least one force sensor indicative of the force applied by the wearer at the point of interest (See; Column 14, lines 11-38 where the strain sensitive element produces an electrical signal indicative of the deformation of the flexible fabric), the controller further sending a feedback signal to drive the at least one haptic feedback device and visual feedback device to provide tactile and visual feedback to the wearer when the signal from the force sensor meets preprogrammed levels (See; Column 15, lines 5-24 where the haptic feedback structure 164 may generate haptic feedback in response to force input received at secondary sensing element 175. Where it would be inherent that a minimum preprogrammed level of force would be integrated into the system even if the threshold is anything greater than zero. Further see; Fig. 18A, Column 29, lines 29-58 where visual feedback is provided to the user and still further see; column 30, lines 21-29 where the light source provides an illuminated user input region which may be associated with a haptic element that provides haptic feedback in response to force input at the user input region). Claim 18 is a method claim which is a broader recitation of that of claim 1 and is rejected for the same reasons above.	In regards to claims 2 and 19, Wang teaches wherein the glove includes force sensors and haptic feedback devices at each fingertip (See; Fig. 1).

	In regards to claims 3 and 20, Wang teaches wherein controller sends the feedback signal to the haptic feedback device on a same fingertip as the force sensor from which the signal was received (See; Figs. 1 and 3 where the secondary sensing regions 148a-e at each fingertip include both the haptic feedback structure 164 and secondary sensing element 175).

	In regards to claim 4, Wang teaches wherein the visual feedback device is an LED (See; Fig. 18A, Column 29, lines 29-58 where a light source is configured to display user input where it is well known that LED’s may be used to display images as shown in the figure).

 	In regards to claim 5, Wang teaches wherein the feedback signal is sent when the signal from the at least one force sensor exceeds a threshold (See; Column 15, lines 5-24 where the haptic feedback structure 164 may generate haptic feedback in response to force input received at secondary sensing element 175. Where it would be inherent that a threshold level of force would be integrated into the system even if the threshold is anything greater than zero).

	In regards to claim 6, Wang teaches wherein the feedback signal is proportional to the signal from the force sensor (See; Column 14, lines 11-38 where the strain sensitive element produces an electrical signal proportional to the amount of deformation of the flexible fabric).
	In regards to claim 7, Wang teaches wherein the glove is a multi-layer glove (See; Figs. 2 and 3 for at least three layers in the glove).

	In regards to claim 8, Wang teaches wherein the at least one force sensor is adjacent to an outer layer of the multi-layer glove (See; Fig. 3 where the secondary sensing element 175 is adjacent to the outer flexible fabric layer 128).
	In regards to claim 9, Wang teaches wherein the at least one haptic device is adjacent to an inner layer of the multi-layer glove (See; Figs 2 and 3 where the haptic feedback structure 164 is adjacent to an inner layer of the glove so as to provide haptic sensations to the user’s skin).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (10,642,356) (herein “Wang”) in view of Cohen et al (2017/0168565) (herein “Cohen”).	In regards to claim 10, Wang fails to explicitly teach further comprising an auditory feedback device. However, Cohen teaches a wearable haptic glove (See; Figs. 1A-2B) which comprises a haptic feedback and comprising an auditory feedback device (See; p[0088] and Fig. 6 where haptic feedback 1622 can be delivered along with audible feedback 1624 so the user feels and/or hears how they are manipulating the interface). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Wang to include additional auditory feedback incase of a scenario where a user can not interpret haptic feedback. 
Claim(s) 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (10,642,356) (herein “Wang”) in view of Adams et al (9,104,271) (herein “Adams”).	In regards to claim 11, Wang teaches a tactile feedback See; Figs. 1-3 for a flexible fabric 128 having multiple layers forming a glove, including an inner “bladder” where the user’s hand would reside); a force sensor attached to a fingertip of each finger of the glove on an inner surface of the outer layer, wherein each force sensor senses the pressure applied at the associated fingertip (See; Figs 1, 3 and Column 14, lines 11-38 for secondary sensing element 175 which may include a strain-sensitive element to detect a force input of the flexible fabric 128); a haptic feedback device attached to the fingertip of each finger of the glove on an outer surface of the inner bladder, wherein each haptic feedback device is adjacent to each associated force sensor and positioned to provide tactile feedback for the associated finger (See; Figs. 1-3 for haptic feedback structure 164 at each fingertip along with secondary sensing element 175); a visual feedback device attached to an outer surface of the outer layer of the glove in a visual field of the (See; Fig. 18A, Column 29, lines 29-58 for one or more light sources disposed below the flexible fabric to display various markings, indicia, symbols or the like. The light sources can further display a user input surface 882a); and a controller electrically connected to each force sensor, each haptic feedback device and the visual feedback device (See; Fig. 2 for controller 160), the controller receiving a signal from each force sensor indicative of the force applied by the wearer the associated fingertip (See; Column 14, lines 11-38 where the strain sensitive element produces an electrical signal indicative of the deformation of the flexible fabric), the controller further sending a feedback signal to drive each haptic feedback device and visual feedback device to provide tactile and visual feedback to the wearer when the signal from one of the force sensors meets preprogrammed levels (See; Column 15, lines 5-24 where the haptic feedback structure 164 may generate haptic feedback in response to force input received at secondary sensing element 175. Where it would be inherent that a minimum preprogrammed level of force would be integrated into the system even if the threshold is anything greater than zero. Further see; Fig. 18A, Column 29, lines 29-58 where visual feedback is provided to the user and still further see; column 30, lines 21-29 where the light source provides an illuminated user input region which may be associated with a haptic element that provides haptic feedback in response to force input at the user input region). Wang fails to explicitly teach the glove for use in an extravehicular activity (EVA) environment by an astronaut comprising: a glove formed by an outer layer, a second layer and inner bladder, wherein the inner bladder encloses a gas environment suitable for an astronaut’s hand.	However, Adams teaches a gloved human machine interface which can be worn by astronauts for use in an extra-vehicular activity (EVA) environment (See; Column 3, lines 23-43). Where it is further well known that an astronaut’s glove must contain multiple layers with a bladder holding pressurized breathing gas and to protect the astronaut’s skin from the extreme hot and cold of space. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Wang’s glove to be operable in a space suit so as to give tactile sensory input to an astronaut who otherwise does not have said sensory input due to the glove’s multiple protective layers.	In regards to claim 12, Wang teaches wherein the glove further comprises a palm mounted force sensor and a palm mounted haptic feedback device (See; Fig. 1 for primary sensing region 144).

	In regards to claim 13, Wang teaches wherein the haptic feedback device is a linear resonant actuator (See; Column 19, lines 17-33 and Column 20 lines 1-14 where actuators may be used to make the haptic feedback. Where a linear resonant actuator is a well-known type of actuator).
	In regards to claim 14, Wang teaches wherein the visual feedback device is an LED (See; Fig. 18A, Column 29, lines 29-58 where a light source is configured to display user input where it is well known that LED’s may be used to display images as shown in the figure).

 	In regards to claim 15, Wang teaches wherein the feedback signal is sent when the signal from the at least one force sensor exceeds a threshold (See; Column 15, lines 5-24 where the haptic feedback structure 164 may generate haptic feedback in response to force input received at secondary sensing element 175. Where it would be inherent that a threshold level of force would be integrated into the system even if the threshold is anything greater than zero).

	In regards to claim 16, Wang teaches wherein the feedback signal is proportional to the signal from the force sensor (See; Column 14, lines 11-38 where the strain sensitive element produces an electrical signal proportional to the amount of deformation of the flexible fabric).	In regards to claim 17, Wang teaches further comprising a visual feedback device associated with each force sensor (See; Column 30, lines 21-29 where the light sources provides an illuminated user input region which may be associated with a haptic element that provides haptic feedback in response to force input at the user input region. Thus each light source is producing an image associated with each of the force sensors / haptic elements on each finger).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:	FISHER (2008/0284289) – p[0005] teaches that space suit gloves have a bladder to hold pressurized breathing gas / maintain the astronaut’s temperature and that the glove’s multiple layers inevitably rob the wearer of nearly all tactile sensory input.	BEN-TZVI et al (2020/0375287) teaches a glove system having force sensors and haptic actuators at each finger.	ELIAS et al (2019/0101981) teaches a glove system having force sensors and haptic actuators at each finger.	Schiele et al (2003/0223844) for an astronaut exo skeleton having a cyber glove interface.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BOYD/Primary Examiner, Art Unit 2627